Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of May ___, 2010, by and among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), the Subsidiaries of the Company identified as
“Borrowers” on the signature pages hereto (together with the Company, the
“Borrowers”), the Subsidiaries of the Company identified as “Guarantors” on the
signature pages hereto (collectively, the “Guarantors”), the Lenders signatory
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), a national banking association, as
administrative agent for the Lenders (“Administrative Agent”).
STATEMENT OF PURPOSE
     WHEREAS, the Borrowers, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent are parties to that certain Loan and
Security Agreement dated as of September 2, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
     WHEREAS, the Borrowers have requested certain amendments and modifications
to and under the Loan Agreement as more particularly described herein.
     WHEREAS, the Administrative Agent and the Lenders are willing to consent to
such requests and have agreed to make such amendments and modifications to and
under the Loan Agreement as provided herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     SECTION 1 Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Loan Agreement.
     SECTION 2 Amendments. Subject to and in accordance with the terms and
conditions set forth herein, and effective on and after the First Amendment
Effective Date (as defined in Section 3 below), the Loan Agreement is hereby
amended as follows:
     (a) Amended Definitions. The following definitions set forth in Section 1.1
of the Loan Agreement are hereby amended as follows:
     (i) “Applicable Margin” is hereby amended by deleting the pricing grid in
such definition in its entirety and replacing it with the following:

                                      Applicable Margin                     for
Eurodollar Rate                     Loans and Swingline     Applicable Margin  
Level   Average Excess Availability     Loans     for Base Rate Loans  
1
  Less than $200,000,000     3.25 %     1.75 %
2
  Greater than or equal to                
 
  $200,000,000 but less                
 
  than $400,000,000     3.00 %     1.50 %
3
  Greater than or equal                
 
  to $400,000,000     2.75 %     1.25 %

 



--------------------------------------------------------------------------------



 



     (ii) “Commitment Fee Rate” is hereby amended and restated in its entirety
as follows:
     “Commitment Fee Rate” means, on any date of calculation, (a) if Average
Excess Availability during the immediately preceding calendar quarter (or part
thereof) is equal to or greater than fifty percent (50%) of the Aggregate
Commitment then in effect, 0.65% per annum or (b) if Average Excess Availability
during the immediately preceding calendar quarter (or part thereof) is less than
fifty percent (50%) of the Aggregate Commitment then in effect, 0.50% per
annum.”
     (iii) “Consolidated Indebtedness Payments” is hereby amended and restated
in its entirety as follows:
     “Consolidated Indebtedness Payments” means, for any applicable period of
computation, the sum of all (a) scheduled payments of principal on Consolidated
Indebtedness for such period (including the principal component of payments due
on Capital Leases or under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product during
such period) and (b) (i) scheduled payments of principal of the Existing Senior
Notes (or any Permitted Refinancing Indebtedness in respect thereof) made during
such period and (ii) any payment of the Existing Senior Notes (or any Permitted
Refinancing Indebtedness in respect thereof) made from proceeds of the Loans
during such period; provided that Consolidated Indebtedness Payments shall not
include (i) voluntary prepayments or mandatory prepayments of Loans hereunder or
(ii) any payment pursuant to which such Consolidated Indebtedness is refinanced
or repaid in whole or in part (A) through an incurrence of Indebtedness
expressly permitted by Section 10.1, (B) with the proceeds of an issuance of
Capital Stock of the Company or (C) with the proceeds of a disposition of assets
(other than Collateral) expressly permitted pursuant to Section 10.5.”
     (iv) “Maturity Date” is hereby amended and restated in its entirety as
follows:
     “Maturity Date” means the earlier to occur of (a) September 2, 2013;
provided that such date shall be accelerated to: (i) if the 2011 Notes have not
been repaid, refinanced, defeased or, in the reasonable determination of the
Administrative Agent, the payment in full thereof adequately collateralized or
reserved for by the Borrowers prior to October 15, 2010, October 15, 2010 and
(ii) if the Maturity Date has not been modified pursuant to clause (i) above and
the 2012 Notes have not been repaid, refinanced, defeased or, in the reasonable
determination of the Administrative Agent, the payment in full thereof
adequately collateralized or reserved for by the Borrowers prior to January 15,
2012, January 15, 2012, (b) the date of termination of the entire Aggregate
Commitment by the Administrative Borrower pursuant to Section 2.6 or (c) the
date on which the Obligations have been accelerated pursuant to Section 11.2(b)
and in connection therewith, the Obligations have become immediately due and

- 2 -



--------------------------------------------------------------------------------



 



payable and the Aggregate Commitment has been terminated. For purposes hereof,
the Administrative Agent shall deem the payment in full of the applicable
Existing Senior Notes to be adequately collateralized or reserved for if, at the
time of determination, (x) the Company have arranged for the following
(individually or a through a combination of the following) in an amount greater
than or equal to the amount necessary to fully repay the principal of, premium,
if any, and interest on the applicable Existing Senior Notes, on the respective
maturity dates thereof, as required pursuant to the 2011 Indenture and/or 2012
Indenture, as applicable (such amount, the “Refinancing Amount”): (A) such
amount shall be deposited into and held in the Collateral Account (such deposit
amount with the Administrative Agent, the “Maturity Date Deposit Amount”) and/or
(B) the Administrative Agent (at the written direction of the Company) shall
have established Reserves (in addition to any other Reserves established
pursuant to the terms of this Agreement) in such amount (such Reserve amount,
the “Maturity Date Reserve Amount”) (provided that the Maturity Date Reserve
Amount, once so established, shall constitute a Reserve until the applicable
Existing Senior Notes are no longer outstanding) or (y) the Company shall have
defeased the applicable Existing Senior Notes in accordance with Section 10.4 of
the 2011 Indenture or Section 8.4 of the 2012 Indenture, as applicable.”
     (v) “Permitted Acquisition” is hereby amended by replacing the amount
“$300,000,000” with “$200,000,000” in clauses (d)(ii)(A), (f) and (g) thereof.
     (b) New Definition. The following definitions are hereby added to Section
1.1 in the appropriate alphabetical location:
     “Collateral Account” means a deposit account or securities account under
the exclusive dominion and control of the Administrative Agent which the Loan
Parties shall not be permitted to access except as permitted under Section 6.4.”
     “Maturity Date Deposit Amount” has the meaning given such term in the
definition of Maturity Date.
     “Maturity Date Reserve Amount” has the meaning given such term in the
definition of Maturity Date.
     (c) Amendments to Article VI. Article VI is amended by adding the following
new Section 6.4 to the end of such Article:
     “Section 6.4 Collateral Account. So long as no Default or Event of Default
shall have occurred and be continuing: (a) amounts on deposit in the Collateral
Account shall be invested in cash or such Cash Equivalents as the Company may
elect; (b) if at any time the amount on deposit in the Collateral Account
exceeds the applicable Refinancing Amount, upon the written request of the
Company, the Administrative Agent will withdraw the amount of such excess from
the Collateral Account and return such amount to the Company; (c) if at any time
the applicable Refinancing Amount exceeds the amount on deposit in the
Collateral Account, upon the written request of the Administrative Agent, the
Company will deposit an amount equal to such excess into the Collateral Account;
and (d) upon the written request and direction of the Company, the
Administrative Agent will withdraw amounts on deposit in the Collateral Account
for payment to the trustee of the applicable Existing Senior Notes for the
purpose of paying, prepaying, redeeming or otherwise acquiring for value the
applicable Existing Senior

- 3 -



--------------------------------------------------------------------------------



 



Notes, so long as after giving effect to any such payment, prepayment,
redemption or acquisition for value, the remaining amount on deposit in the
Collateral Account will equal or exceed the applicable Refinancing Amount
(determined after taking into account such payment, prepayment, redemption or
acquisition for value). Any request from the Company to withdraw amounts from
the Collateral Account pursuant to clause (b) or (d) above will be accompanied
by a certification by the Company of the applicable Refinancing Amount as of
such date. The Collateral Account, and all amounts on deposit therein, shall
constitute Collateral and the Company shall take, at the Company’s expense, all
such necessary actions as the Administrative Agent may reasonably request to
create and perfect the Administrative Agent’s security interest therein. At the
time of the deposit of any amounts into the Collateral Account, the Company
shall certify in writing to the Administrative Agent the amount of funds being
provided from the proceeds of Loans and the amount of funds being provided from
other cash or Cash Equivalents of the Company, as applicable.”
     (d) Amendments to Section 10.3.
     (i) Section 10.3(p)(ii)(A) is hereby amended by replacing the amount
“$300,000,000” with “$200,000,000” in such Section.
     (ii) Section 10.3(q) is hereby amended by replacing each occurrence of the
amount “$300,000,000” with “$200,000,000” in such Section.
     (e) Amendments to Section 10.9.
     (i) Section 10.9(b) is amended by deleting the introductory clause thereof
in its entirety and replacing it as follows:
     “make any payment or prepayment on, or redeem or acquire for value
(including, without limitation, (x)(i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
such when due or (ii) by depositing the Maturity Date Deposit Amount into the
Collateral Account and/or establishing a Reserve in the amount of the Maturity
Date Reserve Amount, and (y) at the maturity thereof) any Subordinated
Indebtedness or the Existing Senior Notes (or any Permitted Refinancing
Indebtedness in respect thereof), except:”
     (ii) Section 10.9(b)(iii) is hereby amended and restated in its entirety as
follows:
     “(iii) prepayments, repurchases and repayments of the Existing Senior Notes
(or any Permitted Refinancing Indebtedness in respect thereof) (including,
without limitation, (x) by way of depositing with any trustee with respect
thereto money or securities before due for the purpose of paying such when due
or (y) by depositing the Maturity Date Deposit Amount into the Collateral
Account and/or establishing a Reserve in the amount of the Maturity Date Reserve
Amount, as described in the definition of Maturity Date, so long as (A) in the
case of any optional prepayment, repurchase or repayment, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(B) such prepayment, repurchase or repayment is made from the proceeds of
(x) any Permitted Refinancing Indebtedness expressly permitted pursuant to
Section 10.1(l), (y) an issuance of Capital Stock by the Company or (z) a
disposition of assets (other than Collateral) expressly permitted pursuant to
Section 10.5;

- 4 -



--------------------------------------------------------------------------------



 



provided that if any such prepayment, repurchase or repayment is made from any
source not described in clause (iii)(B) above, then the making of such
prepayment, repurchase or repayment shall be a breach of this Section unless:
     (A) both 30-Day Excess Availability and Excess Availability on the date of
such prepayment, repurchase or repayment (calculated on a pro forma basis after
giving effect to such prepayment, repurchase or repayment) equal or exceed
$200,000,000; or
     (B) (1) both 30-Day Excess Availability and Excess Availability on the date
of such prepayment, repurchase or repayment (calculated on a pro forma basis
after giving effect to such prepayment, repurchase or repayment) equal or exceed
twenty-five percent (25%) of the Aggregate Commitment and (2) the Company shall
have a Fixed Charge Coverage Ratio equal to or greater than 1.10 to 1.00
(calculated on a pro forma basis after giving effect to such prepayment,
repurchase or repayment);
provided that if a repayment of the Existing Senior Notes under this clause
(iii) is effected by the making of a Maturity Date Deposit Amount and/or
reserving the Maturity Date Reserve Amount, the applicable test under subclause
(A) or (B) herein shall be measured only at the time such deposit is made and/or
reserve is established, provided further that, notwithstanding the foregoing, no
payment of the Existing Senior Notes shall be permitted to be made from amounts
held in the Collateral Account or from the proceeds of Revolving Loans if a
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and”
     Except as so amended, the Loan Agreement and all other Loan Documents shall
continue in full force and effect.
     SECTION 3 Effectiveness. This Amendment shall become effective (including
any resulting changes to the Applicable Margin and the Commitment Fee Rate) on
the date upon which each of the following conditions is satisfied (such date,
the “First Amendment Effective Date”):
     (a) Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment duly executed by the Borrowers, the
Guarantors, the Lenders and the Administrative Agent.
     (b) Amendment Fee. The Borrowers shall have paid to the Administrative
Agent (or its applicable affiliates), for the account of the Lenders (including
the Administrative Agent in its capacity as a Lender) an amendment fee in an
aggregate amount equal to 5.0 basis points times the Aggregate Commitment.
     (c) Other Documents. The Administrative Agent shall have received any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Amendment.
     SECTION 4 Limited Effect. Except as expressly provided herein, the Loan
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document or a waiver of any Default or Event of

- 5 -



--------------------------------------------------------------------------------



 



Default, (b) to prejudice any right or rights which Administrative Agent or
Lenders may now have or may have in the future under or in connection with the
Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with any Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Loan Agreement or the Loan
Documents or any rights or remedies arising in favor of Lenders or
Administrative Agent, or any of them, under or with respect to any such
documents.
     SECTION 5 Representations and Warranties. Each Loan Party represents and
warrants that (a) it has the corporate power and authority to make, deliver and
perform this Amendment, (b) it has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this Amendment, (c) this
Amendment has been duly executed and delivered on behalf of such Loan Party,
(d) this Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms;
provided, that the enforceability hereof is subject to general principles of
equity and to bankruptcy, insolvency and similar laws affecting the enforcement
of creditors’ rights generally, (e) each of the representations and warranties
made by such Loan Party in or pursuant to the Loan Documents is true and correct
in all material respects on and as of the date hereof as if made on and as of
the date hereof, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date and (f) no Default or Event of Default has occurred and is
continuing as of the date hereof or after giving effect hereto.
     SECTION 6 Acknowledgement and Reaffirmation. By its execution hereof, each
Loan Party hereby expressly (a) acknowledges and agrees to the terms and
conditions of this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Loan
Agreement and the other Loan Documents to which it is a party and (c)
acknowledges that its respective covenants, representations, warranties and
other obligations set forth in the Loan Agreement and the other Loan Documents
to which it is a party remain in full force and effect.
     SECTION 7 Costs and Expenses. The Borrowers agree to pay in accordance with
Section 14.3 of the Loan Agreement all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder.
     SECTION 8 Execution in Counterparts. This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
     SECTION 9 Governing Law. The validity, interpretation and enforcement of
this Amendment shall be governed by the internal laws of the State of New York
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
     SECTION 10 Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
     SECTION 11 Successors and Assigns. This Amendment shall be binding on and
inure to the benefit of the parties and their respective heirs, beneficiaries,
successors and permitted assigns.

- 6 -



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

- 7 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers, all as of the day and year first
written above.

          BORROWERS:  MOHAWK INDUSTRIES, INC.
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer        ALADDIN MANUFACTURING CORPORATION
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer        MOHAWK FACTORING, INC.
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer        DAL-TILE CORPORATION
DAL-TILE DISTRIBUTION, INC.
MOHAWK CARPET DISTRIBUTION, INC.
UNILIN FLOORING NC, LLC
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer        WAYN-TEX LLC
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



          GUARANTORS:  DAL-ELIT, LLC
DAL-TILE GROUP INC.
MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC
MOHAWK ESV, INC.
MOHAWK SERVICING, LLC
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer        DAL-TILE INTERNATIONAL INC.
DAL-TILE SERVICES, INC.
MOHAWK CARPET, LLC
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer        DAL-TILE SHARED SERVICES, INC.
MOHAWK RESOURCES, LLC
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President & Treasurer     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swingline Lender
      By:   /s/ Dan Denton         Name:   Dan Denton        Title:      

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



LENDERS:

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Dan Denton         Name:   Dan Denton        Title:        

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Lender
      By:   /s/ T.C. Wilde         Name:   T.C. Wilde        Title:   Vice
President     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Lender
      By:   /s/ Stephen D. Metts         Name:   Stephen D. Metts       
Title:   Director     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By:   /s/ Andrew A. Doherty         Name:   Andrew A. Doherty       
Title:   Senior Vice President     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as Lender
      By:   /s/ Michael A. Mezza         Name:   Michael A. Mezza       
Title:   Senior Vice President     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Lender
      By:   /s/ Omayra Laucella         Name:   Omayra Laucella        Title:  
Vice President              By:   /s/ Paul O’Leary         Name:   Paul O’Leary 
      Title:   Director     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Lender
      By:   /s/ Noam Azachi         Name:   Noam Azachi        Title:  
Assistant Vice President     

Mohawk Industries, Inc.
First Amendment
Signature Page

 



--------------------------------------------------------------------------------



 



            ING BELGIUM SA/NV, as Lender
      By:   /s/ Markey Johan         Name:   Markey Johan        Title:  
Director              By:   /s/ Jacques Mamere         Name:   Jacques Mamere   
    Title:   Head of Lending — Structured Finance     

Mohawk Industries, Inc.
First Amendment
Signature Page

 